Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 19, 1994, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983, Carter, J., 79 Civ 5899]). Having found no procedural violations, the Board adhered to its prior decision ruling that claimant was terminated from his position as a medical secretary for misconduct. On this appeal, claimant fails to allege any procedural deficiencies and we conclude that the Board’s determination is supported by substantial evidence.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.